Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance

Following is an examiner’s statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner find the prior art fails to teach or suggest individually or in combination that decrypt, encrypted telemetry data in the web service messages based on determination that the web service messages are different than the heartbeat, message; a plurality of queues configured to store the web service messages, the number of queues is less than a number of the dispenser machine, and a mapper configured to place one of the web service messages received over the computer network info one of the plurality of queues based on a dispenser machine from which the web service message is received as set forth in independent claims 1, 8, and 15.
Therefore, claims 2-7, 9-14, and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448